10-2296-ag
Fu v. Holder
                                                                                BIA
                                                                        A072 745 135
                UNITED STATES COURT OF APPEALS
                    FOR THE SECOND CIRCUIT

                           SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL
RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING
A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”).
A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT
REPRESENTED BY COUNSEL.

     At a stated term of the United States Court of Appeals
for the Second Circuit, held at the Daniel Patrick Moynihan
United States Courthouse, 500 Pearl Street, in the City of
New York, on the 2nd day of September, two thousand eleven.

PRESENT:
         JOHN M. WALKER, JR.,
         PIERRE N. LEVAL,
         ROSEMARY S. POOLER,
              Circuit Judges.
_____________________________________

YUN MEI FU,
         Petitioner,

               v.                                       10-2296-ag
                                                        NAC
ERIC H. HOLDER, JR., UNITED STATES
ATTORNEY GENERAL,
         Respondent.
_____________________________________

FOR PETITIONER:         Stuart Altman, New York, New York.

FOR RESPONDENT:         Tony West, Assistant Attorney General;
                        Jennifer L. Lightbody, Senior Litigation
                        Counsel; Edward E. Wiggers, Trial Attorney,
                        Office of Immigration Litigation, Civil
                        Division, U.S. Department of Justice,
                        Washington, D.C.
    UPON DUE CONSIDERATION of this petition for review of a

decision of the Board of Immigration Appeals (“BIA”), it is

hereby ORDERED, ADJUDGED, AND DECREED, that the petition for

review is DENIED.

    Yun Mei Fu, a native and citizen of the People’s Republic

of China, seeks review of a May 17, 2010, order of the BIA

denying her motion to reopen. In re Yun Mei Fu, No. A072 745

135 (B.I.A. May 17, 2010). We assume the parties’ familiarity

with the underlying facts and procedural history of this case.

    We review the BIA’s denial of a motion to reopen for

abuse of discretion, mindful of the Supreme Court’s admonition

that such motions are “disfavored.” Ali v. Gonzales, 448 F.3d

515, 517 (2d Cir. 2006) (citing INS v. Doherty, 502 U.S. 314,

322-23 (1992)).     There is no dispute that Fu’s November 2009

motion to reopen was untimely and numerically barred because

her administrative order of removal became final after she

failed to voluntarily depart the United States in 1998, and

she had previously filed motions to reopen in 2005 and 2008.

See 8 C.F.R. § 1003.2(c)(2).     Although Fu contends that the

time and number limitations do not apply to her motion to

reopen as it is “based on changed circumstances arising in the

country of nationality” and the evidence she submitted “is


                               -2-
material    and   was   not     available     and    could     not    have    been

discovered or presented at the previous hearing,”                       8 C.F.R.

§ 1003.2(c)(3)(ii), her arguments are unavailing.

    As an initial matter, there is no indication that the BIA

ignored any material evidence she submitted.                    See Jian Hui

Shao v. Mukasey, 546 F.3d 138, 169 (2d Cir. 2008) (recognizing

that the Court has rejected the notion that the agency must

“expressly parse or refute on the record each individual

argument or piece of evidence offered by the petitioner”

(quoting Zhi Yun Gao v. Mukasey, 508 F.3d 86, 87 (2d Cir.

2007)); see also Xiao Ji Chen v. U.S. Dep’t of Justice, 471

F.3d 315, 337 n.17 (2d Cir. 2006) (presuming that the agency

“has taken into account all of the evidence before [it],

unless     the    record        compellingly        suggests     otherwise”).

Moreover,    contrary      to    Fu’s    argument,     the   BIA      reasonably

determined that, although China has engaged in discrimination

and abuse against Christians, Fu failed to establish that

conditions in China and her home province of Fujian had

changed     fundamentally        since    her   appearance           before   the

immigration court, as required to warrant reopening. When the

BIA considers relevant evidence of country conditions in

evaluating a motion to reopen, this Court reviews the BIA’s


                                        -3-
factual findings under the substantial evidence standard.

Jian Hui Shao v. Mukasey, 546 F.3d 138, 169 (2d Cir. 2008);

see Xiao Ji Chen, 471 F.3d at 342 (noting that the weight

afforded      to    the   applicant’s    evidence   in    immigration

proceedings lies largely within the discretion of the IJ).

Because the BIA reasonably found that Fu failed to establish

changed country conditions sufficient to warrant reopening,

its denial of Fu’s motion was not an abuse of discretion.

           For the foregoing reasons, the petition for review

is DENIED.         As we have completed our review, the pending

motion for a stay of removal in this petition is DENIED as

moot.   Any pending request for oral argument in this petition

is   DENIED    in   accordance   with   Federal   Rule   of   Appellate

Procedure 34(a)(2), and Second Circuit Local Rule 34.1(b).

                                 FOR THE COURT:
                                 Catherine O’Hagan Wolfe, Clerk




                                  -4-